—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 25, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The decision of the Board from which claimant seeks to appeal was filed and mailed on June 25, 1992. Nevertheless, claimant’s appeal to this Court was not filed until August 25, 1993. Under the circumstances, her appeal should be dismissed as untimely (see, Labor Law § 624). In any event, substantial evidence exists to support the Board’s conclusion that claimant’s actions constituted misconduct and that her employment, therefore, ended under disqualifying conditions. Claimant, a night auditor for a hotel, was discharged after it was determined that a room was rented under her computer access code, the cost of which was reduced to zero without approval. Charged to the room were various hotel services and telephone calls, one of which was to claimant’s home. Based on this evidence, the Board rejected claimant’s contention that she did not rent the room but that it was another employee who committed the fraud. This raised questions of credibility which the Board was free to, and did, resolve against claimant.
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the appeal is dismissed, without costs.